DETAILED ACTION

Response to Amendment
1.	The amendment filed 9/21/2022 for US Patent Application No. 16/975031 has been entered and fully considered.
2.	Claims 1-14 are currently pending and have been fully considered. Claims 9-12 remain in condition for allowance for the reasons stated in the office action dated 7/1/2022. Claim 14 which depends from claim 9 is also considered to be allowable.
3.	The 35 U.S.C. 112(b) rejections and the 35 U.S.C. 103 rejections presented in the office action dated 7/1/2022 are withdrawn in view of Applicant’s claim amendments.

Response to Arguments
4.	Applicant’s arguments, see Remarks, filed 9/21/2022, with respect to the 35 U.S.C. 103 rejections of claims 1-8 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Visco et al. (US 2010/0112454 A1) which was cited in the previous office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2018/0366692 A1), herein referred to as Ueda, in view of Visco et al. (US 2010/0112454 A1), herein referred to as Visco.
With respect to amended claim 1, Ueda teaches [0047] a flexible battery that may be a primary battery that comprises an aqueous electrolyte. The flexible battery [0010 and 0056] comprises an electrode assembly comprising a positive electrode, a negative electrode, an electrolyte and a separator interposed between the positive electrode and negative electrode. Ueda further teaches [0056] a sheath (sheet-type outer case) that encloses the electrode assembly. The sheath taught by Ueda [0016] includes a gas barrier layer and at least one resin.
With respect to claim 2, Ueda [0025-0026] the gas barrier layer contained in the sheath includes a metal oxide or metalloid oxide (inorganic oxide) such as aluminum oxide or silicon oxide.
In view of claims 1 and 2, although Ueda does not explicitly recite the term “moisture barrier layer”, at the time of the effective filing date of the application, it would be obvious to one of ordinary skill in the art that the gas barrier layer taught by Ueda would act as a moisture barrier layer when the battery taught by Ueda employs an aqueous electrolyte. Since Ueda teaches a barrier layer comprised of a metal oxide or metalloid oxide, it can be reasonably assumed by one of ordinary skill in the art that the barrier layer taught by Ueda would sufficiently minimize pressure build-up within the battery during a discharge process.
With respect to claims 3 and 4, in view of Applicant’s specification, page 6 [0025], that lists the possible compositions of the resin film, Ueda teaches [0036-0037] the resin employed in the sheath can include known polyolefins, such as polyethylene (PE) and polypropylene (PP), or known polyesters, such as polyethylene terephthalate (PET). Therefore, it would be reasonable to one of ordinary skill in the art to expect the moisture permeability and oxygen permeability properties of the resin film taught by Ueda to be analogous to the properties claimed by Applicant.
With respect to claim 5, Ueda teaches [0077] the thickness of the resin employed for the sheath can be 25 µm (when polyethylene is selected).
With respect to claim 6, Ueda teaches employing an aqueous electrolyte for the battery. Although Ueda does not explicitly recite the pH of the aqueous electrolyte, it would have been obvious to one of ordinary skill in the art to select an aqueous electrolyte having a pH between 3 and 12 based on the availability of such aqueous electrolytes for primary batteries.
With respect to claim 7, Ueda teaches [0082] forming a battery cell having a thickness of 0.5 mm, which satisfies the range of 1.5 mm or less.
The Ueda reference does not explicitly teach the amended limitations in claim 1 directed to the moisture barrier layer not including a metal layer or the limitations recited in claim 8. 
However, in view of amended claims 1 and 13, Visco teaches [0200] while metal foil layers are generally excellent barrier layers, alternative materials may be employed as barrier layers. Visco indicates that thin ceramic layers and thin glass layers are possible alternatives. Visco also discloses that thin films of silicon oxide are viable barrier layers. At the time of the effective filing date of the application, it would have been obvious to one of ordinary skill in the art to modify the barrier layer taught by Ueda to include the teachings of Visco for forming a barrier layer without a metal for the purpose of reducing the ingression of moisture and gases into the battery as well as the emission of gases from the battery cell. 
In view of claim 8, Visco teaches a battery cell comprising [0303] a cathode structure (positive electrode) that includes a catalyst layer and air holes [0306-0308] formed in a side (top lid) where the cathode structure is located.
At the time of the effective filing date of the application, it would have been obvious to one of ordinary skill in the art to modify the battery taught by Ueda, to include the teachings of Visco, directed to a positive electrode comprising a catalyst layer and air holes positioned near the positive electrode, for the purpose of devising a metal/air battery that provides improved discharge properties and allows for better dissipation of gases that are generated during operation of the battery.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724